DETAILED ACTION
Claims 1-15 are pending in the instant application, Applicant amending claims 1, 6, and 11.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.
ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.
STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-15 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing . If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
determining the amount of farming activity as area covered by the farming activity performed by the device, wherein the area covered is calculated using a clustering algorithm.

These steps are abstract in nature because they are directed towards the mathematical calculations associated with determining an area farmed. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. This type of abstract idea is shown in claim 1 by:
determining a predetermined set of features from the received device information



These steps are abstract in nature because they are directed towards concepts performed in the human mind such as evaluating the type of activity a device is performing. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – 
All the additional elements recited in claim 1 are:
computer implemented method

receiving device information from a device 

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because the additional elements are either mere instructions to implement an abstract idea on a computer (computer implemented method) or add insignificant extra-solution activity (receiving information) to the abstract idea. See MPEP 2106.05(f) and (g).
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above.

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 53-60 and FIGS. 5 and 6.  
The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because the additional elements are either mere instructions to implement an abstract idea on a computer (computer implemented method) or add insignificant extra-solution activity (receiving information) to the abstract idea. See MPEP 2106.05(f) and (g).
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.
Therefore, claims 1-15 are not patent eligible under the Alice/Mayo analysis. For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 
	
Claim Rejections - 35 USC § 103
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vollmar, US 2016/0147962, in view of Getchius, US 2015/0161553.
AS TO CLAIM 1 
receiving device information from a device, wherein the device information includes location data provided by a location tracking system
Vollmar (paragraphs 28-29 and 39) teaches receiving location data and sensor measurements then extracting information from the crop plan.

determining a predetermined set of features from the received device information
Vollmar (paragraphs 28-29) teaches receiving measurements and extracting information from the crop plan.

applying rules to determine, based on location data and said predetermined set of features, if the movement of the device can be classified as farming or non-farming activity, wherein the movement of the device is determined to be farming activity when the device is active on a field and the movement of the device is determined to be non-farming activity when the device is moving from one location to another
Vollmar (paragraphs 26 and 39) teaches monitoring farming equipment movements and location data. Vollmar teaches concerning farming activities, Vollmar does not explicitly teach distinguishing between farming and non-farming activities. 


determining the amount of farming activity as area covered by the farming activity performed by the device, wherein the area covered is calculated using a clustering algorithm.
Vollmar (paragraphs 26 and 30) teaches concerning determining area and (paragraphs 29 and 31) teaches concerning cluster analysis of this data.

CONCERNING THE COMBINATION:
Vollmar is directed to monitoring and assessing the conduct of agricultural vehicles as they perform agricultural work (abstract). Vollmar does not consider the effect of conducting the agricultural work on the material condition of the various agricultural vehicles. However, those operating a fleet of agricultural vehicles as a business, as taught by Getchius (abstract) understand that the usage of the vehicles is another cost to the business, either a running cost associated with 
Thus, one having ordinary skill in the art at the time of the application would understand that when already monitoring the performance of the agricultural vehicles in their agricultural roles (Vollmar), the data gathered would complementarily allow for monitoring and assessing the usage of the vehicles themselves (Getchius). The additional monitoring would be minimal, as the data already gathered for the agricultural assessment of Vollmar covers most metrics which would be of interest to assessing maintenance and usage concerns of Getchius. The concerns include the type and kind of usage (working versus non-working or continuous working versus allowing breaks for routine maintenance).
Thus, it would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Vollmar and Getchius. The motivation is to leverage existing data collection for additional business and maintenance monitoring to ensure that the capital equipment of a farming business is operated in an optimally profitable manner.

AS TO CLAIM 2 (of 1) 
wherein device information further comprises any of: ignition status of the device, location of the device, direction where the device is heading, speed of the device, engine load of the device, start time of the movement, stop time of the movement or a combination thereof.
Vollmar (paragraph 45) teaches concerning recording the location, time, speed, heading, or any other suitable parameter associated with the agricultural treatment.

AS TO CLAIM 3 (of 2) 
wherein the predetermined set of features further comprise any of: ignition status of the device, location of the device, direction where the device is heading, speed of the device, engine load of the device, active segments for the device or a combination thereof.
Vollmar (paragraph 45) teaches concerning recording the location, time, speed, heading, or any other suitable parameter associated with the agricultural treatment.

AS TO CLAIM 4 (of 1) 
wherein applying rules to determine if the movement of the device comprises any of using a heuristic algorithm, using a learning algorithm or a combination thereof.
Vollmar (paragraphs 29 and 31) teaches concerning the use of a machine learning module and heuristic algorithms.

AS TO CLAIM 5 (of 3) 
wherein applying rules to determine if the movement of the device comprises:
using ignition status of the device to calculate segments where the device was active,
Getchius (paragraphs 13 and 19-21)

finding a location that appears to be clustered around a specific region for every active segment
Getchius (paragraphs 20 and 41)

determining the starting and ending times for each cluster found
Getchius (paragraphs 27-28 and 57-58)

marking the record as farming activity if it falls within the cluster for each clustered activity.
Getchius (paragraphs 13, 21, and 59)
The motivation for combining Vollmar and Getchius given in the claim 1 rejection above applies here, as the use of the data is applied to assessing the health of the fleet of farming vehicles.

AS TO CLAIMS 6-10 
The claims recite elements substantially similar to those recited in claims 1-5. Thus, the art and rationale of claims 1-5 applies. 

AS TO CLAIMS 11-15 
The claims recite elements substantially similar to those recited in claims 1-5. Thus, the art and rationale of claims 1-5 applies. 

Response to Arguments
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive for the reasons given in the updated rejections above. The recitation of additional data and data analysis does not render the claims patent eligible, as a more detailed abstract idea remains an abstract idea.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached at 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623